Upon Motion this day, made unto this Court by Mr. Whitaker, being of the Plantiff’s Council, it was alledged that the Plantiff since the exhibiting his *276Bill in this Court against the Defendant finds the same defective, and the said Defendants not yet having answered the said Bill: It was Therefore Prayed that the said  Plantiff may be at liberty to amend his said Bill without Costs; Which is Ordered accordingly; The said Plantiff amending The Defendant’s copy of the said Bill.
Intr.
Thos Lamboll Deputy Register